                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION


UNITED STATES OF AMERICA                           §
                                                   §
                                                   §              CASE NUMBER 6:19-CR-10
v.                                                 §
                                                   §
                                                   §
MICHAEL TAYLOR OLDHAM                              §
                                                   §


                ORDER ADOPTING MAGISTRATE JUDGE=S FINDINGS
                OF FACT AND RECOMMENDATION ON GUILTY PLEA


       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge K. Nicole Mitchell regarding Defendant=s plea of guilty to Count 1 of the

Indictment charging Defendant with a violation of 18 U.S.C. §§ 922(u) and 924(m)—Stealing

Firearms from a Federal Firearms Licensee (FFL).

       Having conducted a proceeding in the form and manner prescribed by FED. R. CRIM P. 11,

the Magistrate Judge recommends that the Court accept the defendant=s guilty plea. The parties

waived their right to file objections to the Findings of Fact and Recommendation. The Court is of

the opinion that the Findings of Fact and Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed on April 29, 2019, are hereby ADOPTED.

       It is further ORDERED that Defendant’s guilty plea is accepted and approved by the

Court. Further, the plea agreement is approved by the Court, conditioned upon a review of the

presentence report.



                                               1
       It is finally ORDERED that, pursuant to Defendant=s plea agreement, the Court finds

Defendant, Michael Taylor Oldham, GUILTY of Count 1 of the Indictment in the above-

numbered cause and enters a JUDGMENT OF GUILTY against Defendant as to Count 1 of the

Indictment.

     So ORDERED and SIGNED this 30th day of April, 2019.



                                           ___________________________________
                                           JEREMY D. KERNODLE
                                           UNITED STATES DISTRICT JUDGE




                                            2
